                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:16-cv-343-RJC
                              (3:04-cr-273-RJC-DCK-1)

DENNIS WILLIAM BROWN,                )
                                     )
            Petitioner,              )
                                     )
vs.                                  )                      ORDER
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            Respondent.              )
 ___________________________________ )

       THIS MATTER is before the Court on a Response, (Doc. No. 6), filed by counsel for

Petitioner that is construed as a Motion to Stay.

       Petitioner filed a 28 U.S.C. § 2255 Motion to Vacate through counsel raising a claim

pursuant to Johnson v. United States, 135 S.Ct. 2551 (2015). (Doc. No. 1). This action was

stayed for several years pending the Fourth Circuit Court of Appeals’ consideration of United

States v. Ali, No. 15-4433. (Doc. No. 4). The Court recently ordered the parties to file a

Response indicating why this matter should not proceed based on the United States Supreme

Court’s decision in United States v. Davis, No. 18-431. (Doc. No. 5). Petitioner has now filed a

Response asking that the stay pursuant to Ali remain in place and that the Court also stay the

case pursuant to United States v. Taylor, No. 19-7616, in which a certificate of appealability was

granted on the issues of whether attempted Hobbs Act robbery categorically qualifies as a

predicate crime of violence pursuant to 18 U.S.C. § 924(c), and whether a § 924(c) conviction is

subject to vacatur when the indictment charges multiple predicates, one of which is invalid.

Counsel for the Government consents to this request. (Doc. No. 6 at 3). The Court finds that a


                                                    1



          Case 3:16-cv-00343-RJC Document 7 Filed 05/18/20 Page 1 of 2
stay pursuant to Ali and Taylor is in the interest of justice and judicial economy and will be

granted.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Response, (Doc. No. 6), is construed as a Motion to Stay and is

               GRANTED.

       2.      This case is held in abeyance pending the Fourth Circuit’s consideration of Ali,

               No. 15-4433 and Taylor, No. 19-7616. The Government shall have 60 days

               following the Fourth Circuit’s issuance of its mandates in Ali and Taylor file an

               answer, motion, or other response to the § 2255 Motion to Vacate.




                                       Signed: May 18, 2020




                                                2



            Case 3:16-cv-00343-RJC Document 7 Filed 05/18/20 Page 2 of 2
